      Case 1:18-cv-00549-LJV-HKS Document 79 Filed 04/23/20 Page 1 of 10




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_________________________________

THERESA MULLERY,

                       Plaintiff,

v.                                                                   18-CV-549V(Sr)

JTM CAPITAL MANAGEMENT, LLC,

                Defendant.
_________________________________

AMANDA PERRY,

                       Plaintiff,
                                                                     18-CV-566V(Sr)
v.

JTM CAPITAL MANAGEMENT, LLC,

                Defendant.
_________________________________


                                    DECISION AND ORDER

               These matters were referred to the undersigned by the Hon. Lawrence J.

Vilardo, in accordance with 28 U.S.C. § 636(b), for all pretrial matters and to hear and

report upon dispositive motions. 18-CV-549 at Dkt. #27; 18-CV-566 at Dkt. #26.



               Plaintiff Mullery’s complaint1 alleges that plaintiff fell behind on debt

payments to Continental Finance Company (“Continental”), prompting her to seek the



       1
         Plaintiff Mullery’s complaint was filed in the Northern District of Illinois and transferred
to the Western District of New York, where plaintiff resides and defendant maintains its principal
place of business. Dkt. #19 & Dkt. #23.
      Case 1:18-cv-00549-LJV-HKS Document 79 Filed 04/23/20 Page 2 of 10




assistance of a legal aid attorney who, by letter dated April 21, 2015, informed

Continental that plaintiff was represented by counsel and directed that Continental

cease contact with plaintiff and cease further collection activities on the debt because

plaintiff’s income was protected from levy, attachment or garnishment by federal law

and plaintiff had no income available for payment or settlement of the debt. Dkt. #1,

¶¶ 8-9 & Dkt. #1-3. Defendant acquired the Continental account and, ignoring

Continental’s account notes identifying plaintiff’s attorney, “had another debt collector,

Northstar Location Services, send [plaintiff] a collection letter, dated January 26, 2017,

demanding payment of the Continental debt.” Dkt. #1, ¶ 10. The letter from Northstar

Location Services, LLC (“Northstar”), informs plaintiff that the Continental debt had

been referred to Northstar by defendant for collection. Dkt. #1-4.



               Plaintiff Perry’s complaint2 alleges that plaintiff fell behind on debt

payments to Comenity Bank, prompting her to seek the assistance of a legal aid

attorney who, by letter dated August 27, 2015, informed Comenity Bank that plaintiff

was represented by counsel and directed that Comenity Bank cease contact with

plaintiff and cease further collection activities on the debt because plaintiff’s income

was protected from levy, attachment or garnishment by federal law and plaintiff had no

income available for payment or settlement of the debt. Dkt. #1, ¶¶ 8-9 & Dkt. #1-3.

Defendant acquired the Comenity Bank account and, ignoring Comenity Bank’s account



       2
        Plaintiff Perry’s complaint was filed in the Northern District of Illinois and transferred to
the Western District of New York, where defendant maintains its principal place of business.
Dkt. #18 & Dkt. #22.

                                                 -2-
      Case 1:18-cv-00549-LJV-HKS Document 79 Filed 04/23/20 Page 3 of 10




notes identifying plaintiff’s attorney, “had its attorney debt collector, Weltman, Weinberg

& Reis Co., send [plaintiff] a collection letter, dated March 4, 2017, dem anding payment

of the Comenity Bank debt.” Dkt. #1, ¶ 10. The letter from the attorney debt collector

informs plaintiff that the Comenity Bank debt had been referred to the attorney debt

collector by defendant for collection. Dkt. #1-4.



              Plaintiffs allege that defendant violated the Fair Debt Collection Practices

Act (“FDCPA”), specifically, 15 U.S.C. § 1692c(c), which prohibits a debt collector from

communicating with a consumer after being directed to cease communications and

from continuing to demand payment of a debt that the consumer has indicated they

refuse to pay and that defendant violated 15 U.S.C. § 1692c(a)(2), which prohibits a

debt collector from communicating with a consumer if the debt collector knows the

consumer is represented by an attorney with respect to such debt and has knowledge

of, or can readily ascertain the attorney’s name and address. Dkt. #1.



              Plaintiffs allege that defendant is a debt collector “because it regularly

uses the mails and/or the telephone to collect, or attem pt to collect, directly or indirectly,

defaulted consumer debts that it did not originate” and because its “principal, if not sole,

business purpose is the collection of defaulted consumer debts originated by others.”

Dkt. #1, ¶¶ 4&5. Plaintiffs further allege that defendant “operates a nationwide defaulted

debt collection business,” purchasing “large portfolios of defaulted consumer debts . . .

which it then collects upon through other collection agencies.” Dkt. #1, ¶¶ 4&5. Plaintiffs

also allege that defendant is a licensed collection agency. Dkt. #1, ¶ 7.


                                              -3-
      Case 1:18-cv-00549-LJV-HKS Document 79 Filed 04/23/20 Page 4 of 10




              Defendant moved to dismiss the complaints, arguing that it does not meet

the FDCPA’s definition of debt collector. 18-CV-549 at Dkt. #26-1; 18-CV-566 at Dkt.

#25-1. By Report, Recommendation and Order entered November 30, 2018, this Court

determined that plaintiffs’ allegations were sufficient to plausibly allege that defendant is

a debt collector pursuant to the “principal purpose” def inition of 15 U.S.C. § 1692a(6).

18-CV-549 at Dkt. #36; 18-CV-566 at Dkt. #35. By Decision and Order entered May 16,

2019, Judge Vilardo adopted this Court’s Report, Recommendation and Order. 18-CV-

549 at Dkt. #53; 18-CV-566 at Dkt. #51.



              Currently before the Court is plaintiffs’ motion to compel discovery (18-

CV-549 at Dkt. #63; 18-CV-566 at Dkt. #61); plaintif fs’ motion for a protective order

regarding defendants’ notice of deposition (18-CV-549 at Dkt. #64; 18-CV-566 at Dkt.

#62); and defendant’s motion to compel plaintiffs’ deposition. 18-CV-549 at Dkt. #67;

18-CV-566 at Dkt. #65.



              Discovery

              The parties resolved discovery issues relating to defendant’s business

purposes by stipulation that in 2017 and 2018, over 95% of JTM’s revenue was derived

from activity undertaken by licensed third-party collectors or third-party law firms

engaged by JTM related to debts owned by JTM which were characterized as defaulted

consumer debts at the time of purchase. 18-CV-549 at Dkt. #75; 19-CV-566 at Dkt.

#75. Thus, this aspect of plaintiffs’ motion to compel is denied as moot.




                                             -4-
      Case 1:18-cv-00549-LJV-HKS Document 79 Filed 04/23/20 Page 5 of 10




              Plaintiffs’ Request for Production of Documents #6 seeks all documents

regarding plaintiffs’ alleged account, including but not limited to, any asset

purchase/forward flow agreements, assignments, signed account agreements, card

carriers, terms and conditions and any correspondence from plaintiffs’ attorneys. 18-

CV-549 at Dkt. #63-2, p.7; 18-CV-566 at Dkt. #61-2, p.7.



              Defendant objected to the demand on the ground that the terms under

which it acquired plaintiffs’ accounts have no bearing on whether it violated the FDCPA.

18-CV-549 at Dkt. #63-2, p.7; 18-CV-566 at Dkt. #61-2, p.7. Def endant also objected

on the ground that the request sought confidential and proprietary information. 18-CV-

549 at Dkt. #63-2, p.7; 18-CV-566 at Dkt. #61-2, p.7. In response to the req uest,

defendant stated that it did not possess any correspondence from plaintiffs or their

attorneys other than that which was attached to the complaint. Dkt. #63-2, p.7; 18-CV-

566 at Dkt. #61-2, p.7.



              Plaintiffs argue that the terms under which defendant purchased plaintiffs’

debts and the documentation provided at the time of purchase are relevant to

assessing whether defendant was aware that plaintiffs’ accounts were subject to

demands that communications cease and notices of attorney representation. 18-CV-

549 at Dkt. #63-1, pp.6-7; 19-CV-566 at Dkt. #61-1, pp.6-7. Plaintif fs note that

documentation obtained from their creditors contain contact information for plaintiffs’

counsel which presumably was provided to defendant. 18-CV-549 at Dkt. #63-1, p.6;

18-CV-566 at Dkt. #61-1, p.6.


                                             -5-
      Case 1:18-cv-00549-LJV-HKS Document 79 Filed 04/23/20 Page 6 of 10




              Defendant responds that the relevant question is whether JTM’s third-

party debt collector knew that plaintiffs were represented by counsel and that the

agreement between the original creditor and JTM is not relevant to this question. 18-

CV-549 at Dkt. #74, p.2; 18-CV-566 at Dkt. #74, p.2.



              Plaintiffs reply that JTM’s knowledge of plaintiffs’ notices to their original

creditors is relevant to plaintiffs’ claim that JTM attempted to collect a debt from each

plaintiff by using a third-party debt collector despite JTM’s knowledge that plaintiffs were

represented by counsel who advised that plaintiffs’ only source of funds was exempt

from collection and had demanded that contact with plaintiffs cease. 18-CV-549 at Dkt.

#76, p.3; 18-CV-566 at Dkt. #76, p.3. Plaintif fs reply that the documents sought will

likely indicate whether JTM purchased the debts with knowledge that plaintiffs were

represented by counsel and the debts were subject to cease contact demands and

refusals to pay. 18-CV-549 at Dkt. #76, p.3; 18-CV-566 at Dkt. #76, p.3.



              Fed. R. Civ. P. 26(b)(1) provides, in relevant part:

              Parties may obtain discovery regarding any nonprivileged
              matter that is relevant to any party’s claim or defense and
              proportional to the needs of the case, considering the
              importance of the issues at stake in the action, the amount
              in controversy, the parties’ relative access to relevant
              information, the parties’ resources, the importance of the
              discovery in resolving the issues, and whether the burden or
              expense of the proposed discovery outweighs its likely
              benefit. Information within the scope of discovery need not
              be admissible in evidence to be discoverable.




                                             -6-
      Case 1:18-cv-00549-LJV-HKS Document 79 Filed 04/23/20 Page 7 of 10




Motions to compel are “entrusted to the sound discretion of the district court.” In re

Fitch, Inc., 330 F.3d 104, 108 (2d Cir. 2003), quoting United States v. Sanders, 211

F.3d 711, 720 (2d Cir.), cert. denied, 531 U.S. 1015 (2000).



              Plaintiffs’ complaints allege violation of 15 U.S.C. § 1692c(a)(2), which

provides, in relevant part, that a debt collector may not communicate with a consumer

in connection with the collection of any debt if the debt collector knows the consumer is

represented by an attorney and 15 U.S.C. § 1692c(c), which provides, in relevant part,

that if a consumer notifies a debt collector in writing that the consumer refuses to pay a

debt or that the consumer wishes the debt collector to cease further communication

with the consumer, the debt collector shall not communicate further with the consumer

with respect to such debt. Assuming that defendant is a debt collector, defendant’s

knowledge of plaintiffs’ representation by counsel is relevant at least to assessing

defendant’s obligations under the statute to refrain from contracting with a third-party to

collect plaintiffs’ debts. Conversely, the absence of any documentation provided by the

original creditor to defendant of communication from plaintiffs’ attorney would likely

preclude liability. See Pennell v. Global Trust Mgmt, LLC, No. 18-CV-1698, 2019 WL

3945846, at *1 (S.D. Ind. Aug. 20, 2019) (knowledge would not be imputed to debt

purchaser who sought to collect debt where creditor did not provide the letter from

plaintiff’s counsel or any other information indicating that plaintiff had counsel or

refused to pay the debt). Accordingly, plaintiffs’ motion to compel the documents sought

in its request for production of documents #6 is granted. Defendant shall respond to the

request for production of documents within 30 days of the entry of this Decision and

Order.

                                             -7-
      Case 1:18-cv-00549-LJV-HKS Document 79 Filed 04/23/20 Page 8 of 10




              Depositions

              Plaintiffs argue that travel to Buffalo for a deposition would be difficult

given that neither plaintiff resides in the Western District of New York and Ms. Mullery is

of advanced age with health-related limitations and Ms. Perry is disabled. Dkt. #64-1,

¶¶ 7-8. Plaintiffs waive claims to actual damages and argues that their depositions are

unnecessary to resolution of their remaining claims for statutory damages under the

FDCPA. Dkt. #64-1, ¶¶ 11 & 13. Given that the amount in controversy for each plaintiff

is $1,000.00 in statutory damages, plaintiffs argue that requiring them to travel to

Buffalo for depositions is unduly burdensome, particularly given that they have no

knowledge as to the dispositive issue of whether their creditors provided defendant with

the notice of representation letter advising that they would not repay the debt and

demanding that attempts to collect the debts cease. Dkt. #72, p.5.



              Defendant argues that it is entitled to depose plaintiffs to ascertain

plaintiffs’ personal knowledge about the facts of their claims and to assess plaintiffs’

credibility. Dkt. #67-1, p.4 & Dkt. #73, p.1. Defendant notes that plaintiffs have failed to

support their argument as to physical limitations by affidavit. Dkt. #73, p.3.



              As relevant to the instant case, Rule 30 of the Federal Rules of Civil

Procedure provides that a party may, by oral questions, depose any person, including a

party, without leave of court. More specifically, a defendant in a civil action is entitled to

depose the party that filed suit against it. Shaw v. Yale New Haven Hosp., No. 3:18-CV-

67, 2019 WL 3252154, at *7 (D. Ct. July 19, 2019); See de Herbstein v. Dabbah

                                              -8-
      Case 1:18-cv-00549-LJV-HKS Document 79 Filed 04/23/20 Page 9 of 10




Securities Corp., 169 F.R.D. 36, 40 (S.D.N.Y. 1996) (party who commences an action

presumptively obligates herself to sit for a deposition). Pursuant to Rule 26(c), however,

the court may limit discovery even if the information sought is relevant.” Tisby v. Buffalo

General Hosp., 157 F.R.D. 157, 170 (W.D.N.Y. 1994); Coyne v. Houss, 584 F. Supp.

1105, 1109 (E.D.N.Y. 1984). Rule 26(c) provides, in relevant part, that the court “may

make any order which justice requires to protect a party or person from annoyance,

embarrassment, oppression, or undue burden or expense . . . .” “Protection against

unnecessary discovery is discretionary with the trial court and will be reversed only on a

clear showing of abuse of discretion.” Robertson v. National Basketball Ass’n, 622 F.2d

34, 35-36 (2d Cir. 1980).



              In the instant case, the Court agrees that, notwithstanding plaintiffs’

waiver of their claims to actual damages and general claims of inability to appear in

person for depositions in this district, defendant is entitled to assess plaintiffs’ personal

knowledge, demeanor and credibility before their claims proceed to trial. However, the

court is cognizant that the issues in this case will most likely be narrowed, if not

resolved, by resolution of motions for summary judgment based upon facts and legal

issues independent of plaintiffs’ personal knowledge. Accordingly, plaintiffs’ motion for a

protective order is granted to the extent that plaintiffs’ depositions are stayed pending

resolution of motions for summary judgment. Should these cases proceed beyond

summary judgment, the Court will address appropriate accommodations for plaintiffs’

depositions at a subsequent pretrial conference.




                                             -9-
   Case 1:18-cv-00549-LJV-HKS Document 79 Filed 04/23/20 Page 10 of 10




          Motions for summary judgment shall be filed no later than June 26, 2020.



          SO ORDERED.


DATED:    Buffalo, New York
          April 23, 2020


                                      s/ H. Kenneth Schroeder, Jr.
                                    H. KENNETH SCHROEDER, JR.
                                    United States Magistrate Judge




                                      -10-
